In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0966V
                                     Filed: February 5, 2016
                                           Unpublished

****************************
SARA DASHTY,                          *
                                      *
                   Petitioner,        *      Ruling on Entitlement; Concession;
                                      *      Influenza (“Flu”) Vaccine; Complex
                                      *      Regional Pain Syndrome (“CRPS”);
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
                                      *
****************************
Kevin Liebeck, Hodes Milman Liebeck, LLP, Irvine, CA, for petitioner.
Gordon Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On September 3, 2015, Sara Dashty (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result
of receiving an influenza (“flu”) vaccine on October 30, 2013, she suffered various
injuries, including limited movement of her left arm and chronic regional pain syndrome
(“CRPS”). See generally Petition. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.

        On February 5, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Res. Rule 4(c) Rep. at
1. Specifically, respondent stated that “[t]he facts of this case support a finding that
petitioner’s CRPS, more likely than not, was caused in fact by the administration of the
flu vaccine on October 30, 2013.” Id. at 3. Respondent further agrees that petitioner

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
has met all of the statutory and jurisdictional requirements for compensation, including
having suffered the effects or sequelae of her injury for more than six months after
vaccine administration. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2